                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION
 UNITED STATES OF AMERICA,                          )
                                                    )
                               Plaintiff,           )
                                                    )
                      v.                            )   Case No. 17-00257-01-CR-W-DGK
                                                    )
 LAMONT WHITE,                                      )
                                                    )
                               Defendant.           )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On August 9, 2017, the Grand Jury returned a one-count indictment
against Defendant Lamont White, charging him with being a felon in possession of a firearm.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Aaron Moeder
     Case Agent: John Straubel, KCPD
     Defense:    Ronna Holloman-Hughes

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 5 with stipulations as to nexus and chain of custody (see below); 10 without
     stipulations
     Defendant: 1 witness, including the Defendant

TRIAL EXHIBITS
     Government: 20 exhibits
     Defendant:  2 exhibits for Defendant

DEFENSES: General denial.

POSSIBLE DISPOSITION:
          ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out


                                                1
TRIAL TIME: 1.5 days total
     Government’s case including jury selection:
     Defense case: day

STIPULATIONS:
Possible stipulation as to prior conviction. Government proposed stipulation to chain of custody
and nexus. Defense counsel will discuss stipulation as to nexus with defendant but will not
stipulate as to chain of custody.

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
       Government: Due on or before October 16, 2018
       Defense: Due on or before October 16, 2018

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, October 24,
       2018.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine:
       Government indicated that there is a potential motion in limine regarding 404(b) evidence.
       The Government does not expect that there are any novel issues in the motion. The
       Government will file the motion in limine as soon as possible.
       None for defense.

TRIAL SETTING: Criminal jury trial docket commencing October 29, 2018.
     Please note: Recent counter-offer on a plea agreement is under consideration. Government
     requests second week. Defense counsel has no objection to second week.

       IT IS SO ORDERED.



                                                     /s/ Lajuana M. Counts
                                                    Lajuana M. Counts
                                                    United States Magistrate Judge




                                               2
